Citation Nr: 1034728	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  04-15 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for 
myoglobinuria/rhabdomyolysis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to September 
1989.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied a claim of entitlement to 
service connection for myoglobinuria/rhabdomyolysis.  

On February 3, 2005, the Board denied the claim of entitlement to 
service connection for myoglobinuria/rhabdomyolysis.  In so 
doing, the Board noted that the Veteran failed to report for a 
Board hearing scheduled in November 2004, and had failed to show 
good cause for his failure to report.  The Board had previously 
remanded the case in July 2004 to accommodate the Veteran's 
request for a hearing before the Board.

In March 2005, the Veteran filed a motion for reconsideration of 
the Board's decision on the ground that he was not afforded a 
hearing before the Board.  He submitted documentation 
establishing that he was hospitalized on the date of the hearing.  
In August 2005, the Board ruled that its February 2005 decision 
would be vacated if the Veteran reported for a newly scheduled 
Board hearing.  

In May 2006, the Veteran appeared and testified before the 
undersigned.  

In October 2006, the Veteran's Law Judge who decided the case on 
February 3, 2005, vacated the February 3, 2005, decision on the 
basis that the Veteran was denied his due process rights at the 
time of that decision.  38 C.F.R. § 20.904(a).

Also in October 2006, the Board denied the Veteran's claim for 
service connection for myoglobinuria/rhabdomyolysis. 

In August 2008, the Court of Appeals for Veterans Claims (Court) 
issued an Order granting a Joint Motion of Remand of the parties, 
and thereby vacating and remanding this matter to the Board for 
any necessary development and further adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At issue is whether the Veteran has post-service 
myoglobinuria/rhabdomyolysis related to a documented incident of 
the condition during active service.  The Veteran has described 
continuing symptoms of the disorder from active service forward, 
to include upper body muscle soreness and discolored urine upon 
significant physical exertion; however there is no medical 
evidence of the condition after discharge from active service.  
The most recent medical evidence of record is an August 2002 VA 
examination report.  

The Veteran experienced a heart attack in November 2004; the 
corresponding records of private hospitalization may contain 
information relevant to whether the Veteran has experienced post-
service myoglobinuria/rhabdomyolysis or has any residuals 
thereof, and thus should be sought.  See 38 U.S.C.A. § 5103A(a)-
(c); 38 C.F.R. § 3.159(c)(1)-(3).

Additionally, at the Veteran's Board hearing in October 2006, the 
Veteran was advised by his representative that should he have any 
further episodes of myoglobinuria/rhabdomyolysis, he should seek 
VA treatment at the time of the episode so that the signs and 
symptoms may be observed and recorded by a medical professional.  
The representative indicated to the undersigned that the VA 
records of ongoing treatment include myoglobinuria/rhabdomyolysis 
among the Veteran's listed illnesses and diagnoses.  These 
records of VA treatment may therefore be relevant and should be 
obtained and associated with the claims file.  38 U.S.C.A. 
§ 5103A(a)-(c); 38 C.F.R. § 3.159(c)(1)-(3); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Thereafter, a new VA examination should be scheduled for the 
purpose of determining whether there is sufficient evidence to 
establish whether the Veteran has current 
myoglobinuria/rhabdomyolysis that is related to active service.  
See 38  U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
provided treatment that may be relevant to 
whether he has experienced post-service 
myoglobinuria/rhabdomyolysis.

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC should obtain records 
from each health care provider the Veteran 
identifies.

(b) The records sought must include all 
records of VA general medical and other 
relevant treatment from 2002 forward, which 
were said by the Veteran's representative at 
the Veteran's May 2006 Board hearing to 
include myoglobinuria/rhabdomyolysis among 
the listed diagnoses and illnesses. 

(c) The records sought must include private 
records of treatment and hospitalization for 
a heart attack in November 2004.

(d) The Veteran should also be advised that 
with respect to private medical evidence he 
may alternatively obtain the records on his 
own and submit them to the RO.

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the Veteran 
to be afforded an appropriate VA examination to 
determine whether it is at least as likely as 
not that the Veteran has current or chronically 
recurring myoglobinuria/rhabdomyolysis that 
began during service or is related to any 
incident of service.

(a) The RO/AMC should send the claims file to 
the examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include private records of 
treatment for a heart attack in November 2004 
and ongoing records of VA treatment that are 
said to include myoglobinuria/rhabdomyolysis 
among the listed illnesses and diagnoses.

(b) If there is a medical or clinical 
basis for discounting the credibility or 
reliability of the Veteran's assertions 
as to experiencing post-service symptoms 
of myoglobinuria/rhabdomyolysis, the 
examiner must so state.

(c) The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Then readjudicate the issue on appeal.  If 
the benefit sought remains denied, the Veteran 
and his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


